Citation Nr: 0115304	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
residuals of a shell fragment wound to the right forearm.  

2.  Entitlement to an increased (compensable) rating for the 
residuals of a shell fragment wound to the thoracic region.  

3.  Entitlement to an increased (compensable) rating for the 
residuals of a shell fragment wound of the right lower 
abdomen.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from May 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In the August 1999 rating decision, the RO 
granted service connection for shell fragment wound scars of 
the right forearm, thoracic region of the back, and right 
lower quadrant of the abdomen and assigned noncompensable 
ratings. 

The Board notes that the veteran's claim of entitlement to 
hearing loss was found to be not well grounded by the RO in 
its August 1999 rating decision.  This matter is, referred to 
the RO for readjudication in light of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and VA O.G.C. Prec. Op. No. 3-2001 (January 22, 
2001).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The claims folder does not contain the veteran's service 
medical records, which are particularly relevant to properly 
evaluating the service connected shell fragment wounds.  The 
February 1999 VA examination showed osteoarthritis of the 
thoracic spine and a retained shell fragment at the T9.  The 
Board finds that this evidence raises the issue service 
connection for osteoarthritis of the thoracic spine on a 
secondary basis.  The Board further finds that this issue is 
intertwined with the claim for an increased rating for the 
residuals of the shell fragment wound to the thoracic region 
and must be adjudicated by the RO.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The examiner indicated that there was 
no functional impairment associated with the shell fragment 
wound to the thoracic spine.  However, there apparently is 
some limitation of motion.  Also the VA examiner indicated 
that there may be gastrointestinal problems associated with 
the residuals of the exploratory abdominal surgery. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should request the National 
Personnel Records Center to furnish the 
veteran's service medical records.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
residuals of his shell fragment wounds.  
After securing the necessary release, the 
RO should obtain these records.  

4.  Thereafter, a VA examination by an 
orthopedic specialist should be conducted 
in order to determine the nature and 
severity of the residuals of the shell 
fragment wounds to the right forearm, 
thoracic region, and right lower abdomen.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand for review in conjunction 
with the examination.  All appropriate 
tests and studies should be accomplished 
at this time, including x-rays.  The 
examiner is requested to obtain an 
occupational history.  It is requested 
that the examination include range of 
motion testing of the involved joints.  
The examiner is requested to state the 
normal range of motion of involved areas.

Additionally, the orthopedist should be 
requested to determine whether the 
disabilities result in weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis.  
The examiner should also indicate whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.  Deluca 
v. Brown, 8 Vet. App. 202 (1995).  If 
limitation of motion of an involved joint 
is found, the examiner should state 
whether the limitation of motion is 
related to the pertinent shell fragment 
wounds.  The examiner should also 
indicate whether the scars are 
superficial and tender and painful on 
objective demonstration, or poorly 
nourished with repeated ulceration.  The 
examiner is requested to identify any 
muscle groups involved. 

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
arthritis of the thoracic spine was 
caused or is aggravated by the shell 
fragment wound to the thoracic region.  
Allen V Brown, 7 Vet. App. 430 (1995).  A 
complete rationale for any opinion 
expressed should be included in the 
examination report and all findings 
should be reported in detail.  

5.  A VA examination should be conducted 
by a gastroenterologist in order to 
determine the nature and severity of any 
residuals of the shell fragment wound to 
the abdomen and from the associated 
inservice exploratory surgery.  The claims 
folder and a copy of this Remand must to 
be made available to the examiner in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  It is requested that the 
examiner identify all gastrointestinal 
complaints and findings associated with 
the shell fragment wound and the surgery. 

6.  Thereafter, the RO should adjudicate 
the issue of service connection for 
arthritis of the thoracic spine on a 
secondary bases, to include consideration 
of Allen.  If the benefit sought is not 
granted, the veteran and his 
representative should be notified of that 
decision and of his appellate rights.

7.  Thereafter, the RO should readjudicate 
this claim to include consideration of 
staged ratings as set forth in Fenderson 
v. Brown, 12 Vet. App. 119 (1999).  The RO 
should assign separate ratings for each 
service connected scar.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





